Shepherd, J.
(dissenting). I dissent for the reason that I do not believe that the solution arrived at by my colleagues satisfies the objective of the workers’ compensation scheme in Michigan, which is to compensate workers who have been injured during the course of their employment. I agree that Thick v Lapeer Metal Products, 419 Mich 342; 353 NW2d 464 (1984), requires that courts attempt *170to avoid a double recovery and that an attempt should be made at apportioning liability on an equitable basis. I reluctantly conclude that the formula accepted by my colleagues deprives the worker of a "single recovery” and does not apportion liability on an equitable basis. I concede that any formula that is applied to the difficult fact situation presented in this case will result in some degree of unfairness, but on balance I would adopt another formula that would more closely approximate the objectives of the workers’ compensation statutes.
We must first recognize that the apportionment scheme that is involved in this case was designed to take into account the fact that the industry in question, rather than employment with a specific employer, causes the disease. Employees may shift from one employer to another in the same industry and it is the accumulation of exposure to the dangers of the industry that results in the employee’s disability. For that reason two methods of fairly spreading the risk among employers have been legislatively determined.
Under the former law cited in the majority opinion the last employer of an employee who became disabled in the industry could obtain contribution from former employers, and it is in this manner that the risk of harm was spread with regard to an injury that was created by the industry rather than by a specific employer. Under the former statutory scheme, no single employer would bear the risk of simply being the last employer by happenstance.
Under the new law it is the risk of being the last employer that is spread equally since, when all employers and employees are considered together, every employer has an equal risk of being the last employer. The fact that one employer *171becomes responsible in a given case means that another employer will become responsible in another case and no single employer will be responsible for any apportionment. What is involved is simply a choice of determining how the risk within the industry should be spread among all employers.
It is not for us to say which method of spreading the risk is best. That is not our concern since the Legislature decided to spread the risk in a new way when it adopted the new statute, thereby rejecting the former method of spreading the risk as a matter of legislative policy. That is a legislative function and the courts ought not to interfere.
Under either system of spreading the risk among employers, the employee always receives one hundred percent of the benefits and the only issue as between employers relates to how the risk is spread. It is my perception that the method of spreading the risk has nothing to do with whether the employee should or should not receive one hundred percent of the benefits.
Under the majority opinion the Court is saying that the employee ought not to receive one hundred percent of the benefits and in fact the risk is spread by placing approximately ninety-five percent of the burden on the employee. Under any interpretation of the statute, I believe that the employee always has the right to attempt to return to work in the same industry if his or her health permits and, if the illness strikes the employee again, the employee is again entitled to obtain full benefits.
The problem in this case arises for two reasons. First, the employee entered into a redemption agreement with the former employers for $15,000 which purported to cover all future claims. Secondly, the employee then successfully attempted to *172get back into the industry and was hired by another employer which did not participate in the earlier redemption agreement. I believe that when the employee and the former employers entered into the earlier redemption agreement they were subject to the then existing law which permitted an employee to reenter the industry and which required former employers to contribute to the last employer. I also believe that when the last employer agreed to hire the plaintiff, that employer had rights of apportionment in the event that the employee were to suffer a recurrence of symptoms and those rights of apportionment could not be extinguished by a contract to which the last employer was not a party.
As I view the statute I do not believe that the Legislature intended that when the employee and the former employers entered into a redemption agreement they could effectively and permanently bar the employee from attempting to return to work in an industry where he had spent a large proportion of his working life. When the employers attempted to redeem their liability as to all future liability it could only mean that they were redeeming any future liability that they had to the employee. They as well as the employee had to have been aware that the employee could seek employment again in the industry and that a future employer would have a right to apportionment.
If the analysis were to stop at this point the employee would be able to receive one hundred percent of the benefits and the last employer would be able to receive full rights of contribution from all of the former employers and that, to me, under the circumstances would also be inequitable. The employee worked for the last employer for only two months and as a result would have the *173right to collect benefits far into the future. If this were to occur without any adjustments, the employee might very well receive a double recovery or at least more than the amount to which he would have been entitled had he not entered into the redemption agreement. In this case my concerns are somewhat mitigated by the fact that this Court has received a formal notification of , death from the attorneys for plaintiff indicating that plaintiff died on March 22, 1987.
In attempting to fashion an equitable remedy I cannot ignore the fact that plaintiff entered into a redemption agreement that purported to settle all future claims. By returning to the same industry and obtaining the right to obtain full workers’ compensation benefits after working only two months, it is my view that it would be inequitable to permit the plaintiff to retain the benefit of the redemption agreement while at the same time receiving one hundred percent of all future benefits for himself or for his dependents subsequent to his death. I therefore conclude that the total amount of benefits that should be paid to the plaintiff by the last employer must be reduced by the $15,000 which the plaintiff has already received under the redemption agreement. Since the last employer will have to pay $15,000 less there will be a reduction in the amount of apportionment by that same amount and the former employers will have less to pay in apportionment. In this way the former employers will be partially compensated for having paid $15,000 under the redemption agreement. To the extent that they remain disappointed by having to pay apportionment at all, their disappointment is vitiated by the fact that when they entered into the redemption agreement they must have known that the employee had the right to go back into the industry *174to work for another employer who under the then existing law had rights of apportionment that could not be extinguished by an agreement to which the last employer was not a party.
By adopting the formula that I propose in this dissent I believe that the following objectives are achieved:
a. The employee and his dependents receive one hundred percent of their benefits minus the $15,-000 they have already received;
b. The last employer receives apportionment as required by law;
c. The former employers will have to pay apportionment but such apportionment will be reduced by the amount they previously paid to the employee.
It appears to me that there are only two solutions permitted by law: either that provided by the former statute, which allows apportionment or that provided by the new statute, which does not. I regret that the formula chosen by the majority opinion adopts a method of sharing the burden which does not find support in any statute. Nothing in the law forces the employee to forfeit a substantial portion of his benefits as a result of making a successful attempt to reenter the work force.
I recognize that my formula also contains a measure of inaccuracy. By urging a deduction of the full $15,000 I have not taken into account the fact that part of the redemption included compensation for periods of unemployment up to the time plaintiff became reemployed. However, to attempt to determine which portion of the $15,000 was designed to apply to future benefits would put any formula into the upper reaches of pure speculation. Perhaps in another case such an exercise would be possible; here it is not.
I would remand to the wcab for recomputation of benefits in a manner consistent with this opinion.